NUMBER 13-20-00175-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

RONALD SHANKLIN,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.


                       MEMORANDUM OPINION
            Before Justices Benavides, Hinojosa, and Tijerina
              Memorandum Opinion by Justice Benavides

      Appellant was convicted of assault on a public servant and judgment was entered

on September 16, 2019. Appellant filed a notice of appeal on March 28, 2020.

      This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a
timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The trial court imposed sentence in this matter on September 16, 2019. Appellant

filed his notice of appeal on March 28, 2020. On April 2, 2020, the Clerk of this Court

notified appellant it appeared the appeal was not timely perfected, and the appeal would

be dismissed if the defect was not corrected within ten days. On April 6, 2020, the court

received correspondence from appellant’s attorney indicating agreement that the

appellant did not timely file notice.

       Appellant’s notice of appeal, filed more than six months after his sentencing was

imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.         See

Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time appeal by filing a

post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See

TEX.CODE CRIM.PROC.ANN. art. 11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d
240 (Tex. Crim. App. 1999)

       The appeal is DISMISSED FOR WANT OF JURISDICTION.



                                                                   GINA M. BENAVIDES
                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of September, 2020.

                                            2